I presume that no one would deny that the delegation by the states to Congress of the power to declare war carries with it the delegation of the power to wage war effectively. That the emergency price control act of 1942 is a war measure enacted by Congress pursuant to this power delegated by the states, cannot be doubted in the light of what was announced by Mr. Justice Sutherland, speaking for the court in United States v.Macintosh, 283 U.S. 605, 622, 75 L. Ed. 1302, 51 S. Ct. 570:
"From its very nature, the war power, when necessity calls for its exercise, tolerates no qualifications or limitations, unless found in the Constitution or in applicable principles of international law. In the words of John Quincy Adams, — `This power is tremendous; it is strictly constitutional; but it breaks down every barrier so anxiously erected for the protection of liberty, property and of life.' To the end that war may not result in defeat, freedom of speech may, by act of Congress, be curtailed or denied so that the morale of the people and the spirit of the army may not be broken by seditious utterances; freedom of the press curtailed *Page 274 
to preserve our military plans and movements from the knowledge of the enemy; deserters and spies put to death without indictment or trial by jury; ships and supplies requisitioned; property of alien enemies, theretofore under the protection of the Constitution, seized without process and converted to the public use without compensation and without due process of law in the ordinary sense of that term; prices of food and othernecessities of life fixed or regulated; railways taken over and operated by the government; and other drastic powers, wholly inadmissible in time of peace, exercised to meet the emergencies of war." (Italics mine.)
Being a war measure, the emergency price control act of 1942 is the supreme law of the land, before which state constitutions and state laws must bow under the express provisions of Art. VI of the Federal constitution, which, so far as pertinent, provides:
"This constitution, and the laws of the United States which shall be made in pursuance thereof, . . . shall be the supreme law of the land; and the judges in every state shall be boundthereby, anything in the constitution or laws of any state to thecontrary notwithstanding." (Italics mine.)
Of the supremacy accorded acts of Congress under Art. VI, Mr. Chief Justice Marshall, in Gibbons v. Ogden, 9 Wheat. (22 U.S.) 1, 6 L. Ed. 23, said, p. 209:
"Since, however, in exercising the power of regulating their own purely internal affairs, whether of trading or police, the states may sometimes enact laws, the validity of which depends on their interfering with and being contrary to, an act of congress passed in pursuance of the constitution, the court will enter upon the inquiry, whether the laws of New York, as expounded by the highest tribunal of that state, have, in their application to this case, come into collision with an act of congress, and deprived a citizen of a right to which that act entitles him. Should this collision exist, it will be immaterial whether those laws were passed in virtue of a concurrent power `to regulate commerce with foreign nations and among the several states,' or, in virtue of a power to regulate their domestic trade and police. In one case and the other, the acts of New York must yield to the law of congress; and the decision sustaining the privilege they confer, against a right given by a law *Page 275 
of the Union, must be erroneous. This opinion has been frequently expressed in this court, and is founded, as well on the nature of the government, as on the words of the constitution. In argument, however, it has been contended, that if a law passed by a state,in the exercise of its acknowledged sovereignty, comes into conflict with a law passed by congress in pursuance of the constitution, they affect the subject, and each other, like equal opposing powers. But the framers of our constitution foresaw this state of things, and provided for it, by declaring the supremacy not only of itself, but of the laws made in pursuance of it.
"The nullity of any act, inconsistent with the constitution, is produced by the declaration, that the constitution is the supreme law. The appropriate application of that part of the clause which confers the same supremacy on laws and treaties, is to such acts of the state legislatures as do not transcend their powers, but though enacted in the execution of acknowledged state powers, interfere with, or are contrary to, the laws of congress, made in pursuance of the constitution, or some treaty made under the authority of the United States. In every such case, the act of congress, or the treaty, is supreme; and the law of the state,though enacted in the exercise of powers not controverted, mustyield to it." (Italics mine.)
Now, by § 204 subd. (d) of the act, in order to insure uniformity and equality in the application and administration of the act, Congress set up an emergency court of appeals, with "exclusive jurisdiction to determine the validity of any regulation or order issued under section 2, of any price schedule effective in accordance with the provisions of section 206, and of any provision of any such regulation. . . ." Further to insure uniformity and equality in administration and application of the act and regulations made under it, the same section, subd. (d), further provides:
"Except as provided in this section, no court, Federal, State,or Territorial, shall have jurisdiction or power to consider thevalidity of any such regulation, order, or price schedule, or to stay, restrain, enjoin, or set aside, in whole or in part, any provision of this Act authorizing the issuance of such regulations or orders, or making effective any such price schedule, or any provision of any such regulation, order, or price schedule, or to restrain or enjoin the enforcement of any such provision." (Italics mine.) *Page 276 
Now, this act, pursuant, as it is, to the power to declare and wage war delegated by the states to Congress, is the supreme law of the land — "anything in the constitution or laws of [this] state to the contrary notwithstanding." So, if the scope of the emergency price control act includes state governments, the appellant and the respondents are equally bound to abide by the order made by the price administrator fixing a ceiling price on timber sold separately from the land.
That a state government comes within the purview of the act, is manifest by the definition of "person" contained in § 302 (h) (U.S.C.A. (Sup.), § 942 (h)). If state governments are not included within the term "any other government," then no political subdivision of any state nor any state agency comes within the purview of the act, for, obviously, the political subdivisions and agencies "of the foregoing" are such as are set up and included within "any other government" within the scope of the act.
To say that the act permits of the fixing of a ceiling price on state timber, does not mean that the state must sell at such price. The order fixing the ceiling price does not so provide. Nor does the act authorize any such procedure. Of course, neither the state nor a private individual can be forced to part with its or his property except under the power of eminent domain. But Congress, in mobilizing the nation's economy, in furtherance of effective prosecution of the war, can say to the state and to its citizens that property shall not be bought or sold above a fixed price.
While it may be beside the issues presented to say so, I think it is apparent that the emergency price control act and the regulations made pursuant to it are part of the attempt of Congress to put war economy, so far as possible, on a "pay as you go" basis, for every rise in price in materials adds to the cost of the war and increases the national debt, the burden of paying which will largely fall on those who are doing the fighting.
Whether the order fixing a ceiling price on timber is arbitrary or unreasonable, is not for this court to say. Congress, in the valid exercise of a delegated power, has committed *Page 277 
that question to the emergency court of appeals for determination. It is my view that all these actions should be dismissed — the declaratory judgment actions because this court is without jurisdiction to decide the issues presented, and the mandamus action because the appellant is not bound to sell state timber at the ceiling price.